DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the appeal brief filed 6/27/2022.
Claims 1-20 are pending.
Claim 21 is cancelled.

Response to Arguments
Applicant’s arguments, see Appeal Brief Filed 06/26/2022 with respect to the 35 U.S.C 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references of record.
Applicant' s arguments, with respect to claims 1, 10, and 11 regarding the teaching of Vu, has been fully considered but the  arguments were not found persuasive. Applicants are arguing in substance the following:
Arguments to Claims 1, 10, and 11:
A)  Vu does not teach or suggest: The privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation.  
B) determining a privacy rule based on the privacy class and the analyzed sensory inputs, the determined privacy rule is indicative of actions that may be executed by the social robot to interact with the user ([0151, 0154] accordingly, the robot may be equipped with functionality that displays or otherwise ensures that the privacy of the resident is not being compromised (determining a privacy rule).  This functionality includes, but is not limited to, camera/head position limitations, visible or audible indicia, or default conditions that prevent lapses in privacy, disable microphones when entering a privacy mode (indicative of actions))
Response to the arguments of Claims 1, 10, and 11, point A):
	Vu, paragraph [151] teaches that the camera on the robot views a resident or other persons in an environment to analyze the resident in that environment.  Residents may feel that they are being "watched" by a third person, or that an imagined "hacker" may be able to view them in their home.  The home environment among other various environmental conditions (see also [0103]) corresponds to the claimed privacy class.  Based on detecting that the resident is the home environment, the robot may be equipped with functionality that displays or otherwise ensures that the privacy of the resident is not being compromised.   This functionality includes, but is not limited to, camera/head position limitations, visible or audible indicia, or default conditions that prevent lapses in privacy.  These functions of the camera correspond to the claimed limitation a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation.
Response to the arguments of Claims 1, 10, and 11, point B):
Vu, [0151, 0154] teaches that based on determining that the resident is in the home environment, the robot displays or otherwise ensures that the privacy of the resident is not being compromised and performs functions to prevent lapses in privacy.  The robot may disconnect, shutter or otherwise disable microphones when entering a privacy mode.  Entering privacy mode when those functions are executed when the resident is in the home environment corresponds to the claimed limitation determining a privacy rule based on the privacy class and the analyzed sensory inputs.
Therefore, the prior art of record Vu still teaches the arguments of Claim 1 and 10-11..
The other arguments are in moot new ground of rejection.



Claim Objections
Claim 11 is objected to because of the following informalities:  Line 2 comprises a repeat word “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Rajkumar (US 20200311616 A1).
As to claim 1, Vu teaches a method for adjusting  behavior of a social robot with respect to a privacy class, comprising: 
collecting sensory inputs from a plurality of sensors, wherein the sensory inputs comprising user-related audio data recorded from a microphone ([0014] receiving an audio input signal recording a person's response to the audible output; [0048] the mobile robot includes at least one sensor, which includes at least one of a microphone), user-related image and video data received from a camera and user-related movements detected by a motion detector ([0247] detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person);
analyzing the sensory inputs by the social robot based on a privacy class [of a plurality of privacy classes], the privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation ([0151] the cameras on the robot allow the robot to view a resident or other persons in an environment (analyzing the sensory inputs).  Residents may feel that they are being "watched" by a third person, or that an imagined "hacker" may be able to view them in their home (privacy class of a plurality of privacy classes));
determining a privacy rule based on the privacy class and the analyzed sensory inputs, the determined privacy rule is indicative of actions that may be executed by the social robot to interact with the user ([0151, 0154] accordingly, the robot may be equipped with functionality that displays or otherwise ensures that the privacy of the resident is not being compromised (determining a privacy rule).  This functionality includes, but is not limited to, camera/head position limitations, visible or audible indicia, or default conditions that prevent lapses in privacy, disable microphones when entering a privacy mode (indicative of actions)); and 
initiating an engagement of the  social robot with the user based on the determined privacy rule ([0155], fig. 5C, when the slider 333 is closed to a receiving plug 331, a notified indicates a readily understood message (e.g., "on the air") or signal (e.g., flashing LED) giving notice that the robot is connected to the world at large (initiating an engagement). This kind of arrangement, a privacy member configured to physically unplug the sensor when a privacy mode is selected, may give the resident a degree of confidence that the household is "hacker-proof` with respect to camera or microphone surveillance of the resident). 
Vu does not teach 
a plurality of privacy classes.
Rajkumar teaches
a plurality of privacy classes ([0245] [0245] the robot may determine the sharing status (e.g., public, private, or limited sharing) of an embedding by analyzing information related to that embedding (e.g., a classification, metadata, tag, label, sensor data, or the embedding itself) using a set of sharing rules; [0265] the machine learning model may generate a classification for the object from a set of known classifications).
Thus given the teachings of Rajkumar, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vu and Rajkumar determine whether an object is private based on a sharing rule. One of ordinary skill in the art would be motivated so that individual robots may each protect the privacy of the robot's user while still allowing the robot fleet to benefit from shared learning of information that is not private or confidential.
As to claim 2, Vu and Rajkumar teach the method of claim 1, Vu fails to expressly teach 
wherein the plurality of privacy classes is retrieved from a storage.
Rajkumar teaches
wherein the plurality of privacy classes is retrieved from a storage ([0125] the embedding is stored in robot local cache along with a classification label provided by user. The user can provide the classification label through interaction with the client device; [0250] by designating some embeddings as private embeddings that are not shared with the server system or other robots in the fleet).
Thus given the teachings of Rajkumar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vu and Rajkumar for retrieving privacy classification from storage. One of ordinary skill in the art would be motivated so that individual robots may each protect the privacy of the robot's user while still allowing the robot fleet to benefit from shared learning of information that is not private or confidential.

As to claim 3, Vu teaches the method recited in claim 1, wherein Vu further teaches 
the sensory inputs are collected with respect to the user. ([111] a microphone  may be included to collect audio data, receive verbal commands).

As to claim 4, Vu and Rajkumar teach the method recited in claim 1, wherein Vu further teaches 
the sensory inputs are collected with respect to an entity located within a predetermined distance from the user ([0006] a sensor capable of detecting a presence of a person within a detection range of the robot). 

As to claim 5, Vu and Rajkumar teach the method recited in claim 1, wherein Vu further teaches 
analyzing the sensory inputs for classifying the at least an entity ([0263] the robot may also track a number of grouped characteristics of an entity (classifying the at least an entity), maintain a persistent record of grouped characteristics labeled as a particular entity).

As to claim 6, Vu and Rajkumar teach the method recited in claim 5, wherein Vu further teaches 
analyzing the sensory inputs, the entity's classification, and the privacy rule ([0034] an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home only when an emergency condition signal is received by the robot).

As to claim 7, Vu and Rajkumar teach the method of claim 1, Vu fails to expressly teach 
wherein the at least a privacy class is determined based on machine learning techniques.
LaFever teaches 
wherein the at least a privacy class is determined based on machine learning techniques ([0250] by storing regenerated private embeddings in its local cache, the robot may recognize and classify objects related to the private embeddings using its updated machine learning model).
Thus given the teachings of Rajkumar, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vu and Rajkumar determining the objects classification using a machine learning model. One of ordinary skill in the art would be motivated to do so that newly learned information may be distributed and used by the robots in much less time than it would take to update a machine learning model to reflect the same information.

As to claim 10, Vu teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process ([0173] microprocessor and a memory comprising volatile and non-volatile sections, for providing necessary instructions) the process comprising: 
collecting sensory inputs from a plurality of sensors, wherein the sensory inputs comprising user-related audio data recorded from a microphone ([0014] receiving an audio input signal recording a person's response to the audible output; [0048] the mobile robot includes at least one sensor, which includes at least one of a microphone), user-related image and video data received from a camera and user-related movements detected by a motion detector ([0247] detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person); 
analyzing the sensory inputs by the social robot based on a privacy class [of a plurality of privacy classes], the privacy class comprising a category defining how the social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation ([0151] the cameras on the robot allow the robot to view a resident or other persons in an environment (analyzing the sensory inputs).  Residents may feel that they are being "watched" by a third person, or that an imagined "hacker" may be able to view them in their home (privacy class of a plurality of privacy classes))
determining a privacy rule based on the privacy class and the analyzed sensory inputs, the determined privacy rule is indicative of actions that may be executed by the  social robot to interact with the user ([0151, 0154] accordingly, the robot may be equipped with functionality that displays or otherwise ensures that the privacy of the resident is not being compromised (determining a privacy rule).  This functionality includes, but is not limited to, camera/head position limitations, visible or audible indicia, or default conditions that prevent lapses in privacy, disable microphones when entering a privacy mode (indicative of actions)); and 
initiating an engagement of the social robot with the user based on the determined privacy rule ([0155], fig. 5C, when the slider 333 is closed to a receiving plug 331, a notified indicates a readily understood message (e.g., "on the air") or signal (e.g., flashing LED) giving notice that the robot is connected to the world at large (initiating an engagement). This kind of arrangement, a privacy member configured to physically unplug the sensor when a privacy mode is selected, may give the resident a degree of confidence that the household is "hacker-proof` with respect to camera or microphone surveillance of the resident).

As to claim 11, Vu teaches a system for adjusting behavior of a social robot with respect to a privacy class, comprising, comprising: 
a processing circuitry of the social robot; and 
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system ([0173] microprocessor and a memory comprising volatile and non-volatile sections, for providing necessary instructions) to:
collecting sensory inputs from a plurality of sensors, wherein the sensory inputs comprising: user-related audio data recorded from a microphone ([0014] receiving an audio input signal recording a person's response to the audible output; [0048] the mobile robot includes at least one sensor, which includes at least one of a microphone), user-related image and video data received from a camera and user-related movements detected by a motion detector ([0247] detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person); 
analyzing the sensory inputs by the social robot based on a privacy class [of a plurality of privacy classes], the privacy class comprising a category defining how the  social robot interprets the sensory inputs in terms of a user's personal privacy in a social situation ([0151] the cameras on the robot allow the robot to view a resident or other persons in an environment (analyzing the sensory inputs).  Residents may feel that they are being "watched" by a third person, or that an imagined "hacker" may be able to view them in their home (privacy class of a plurality of privacy classes)); 
determining a privacy rule based on the privacy class and the analyzed sensory inputs, the determined privacy rule is indicative of actions that may be executed by the social robot to interact with the user ([0151, 0154] accordingly, the robot may be equipped with functionality that displays or otherwise ensures that the privacy of the resident is not being compromised (determining a privacy rule).  This functionality includes, but is not limited to, camera/head position limitations, visible or audible indicia, or default conditions that prevent lapses in privacy, disable microphones when entering a privacy mode (indicative of actions)); and 
initiating an engagement of the social robot with the user based on the determined privacy rule ([0155], fig. 5C, when the slider 333 is closed to a receiving plug 331, a notified indicates a readily understood message (e.g., "on the air") or signal (e.g., flashing LED) giving notice that the robot is connected to the world at large (initiating an engagement). This kind of arrangement, a privacy member configured to physically unplug the sensor when a privacy mode is selected, may give the resident a degree of confidence that the household is "hacker-proof` with respect to camera or microphone surveillance of the resident). 

As to claim 12, Vu and Rajkumar teach the system of claim 11, Vu fails to expressly teach 
wherein the plurality of privacy classes is retrieved from a storage.
Rajkumar teaches 
wherein the plurality of privacy classes is retrieved from a storage ([0125] the embedding is stored in robot local cache along with a classification label provided by user. The user can provide the classification label through interaction with the client device; [0250] by designating some embeddings as private embeddings that are not shared with the server system or other robots in the fleet).
Thus given the teachings of Rajkumar it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vu and Rajkumar for retrieving privacy classification from storage. One of ordinary skill in the art would be motivated so that individual robots may each protect the privacy of the robot's user while still allowing the robot fleet to benefit from shared learning of information that is not private or confidential.

As to claim 13, Vu and Rajkumar teach the system recited in claim11, wherein Vu further teaches 
the sensory inputs are collected with respect to the user ([111] a microphone  may be included to collect audio data, receive verbal commands).

As to claim 14, Vu and Rajkumar teach the system recited in claim11, wherein Vu further teaches 
the sensory inputs are collected with respect to an entity located within a predetermined distance from the user ([0006] a sensor capable of detecting a presence of a person within a detection range of the robot).

As to claim 15, Vu and Rajkumar teach the system recited in claim14, wherein Vu further teaches 
the system is further configured to: analyze the sensory inputs for classifying the at least an entity [0263] the robot may also track a number of grouped characteristics of an entity (classifying the at least an entity), maintain a persistent record of grouped characteristics labeled as a particular entity).

As to claim 16, Vu and Rajkumar teach the system recited in claim15, wherein Vu further teaches 
the system is further configured to: analyze the sensory inputs, the entity's classification, and the privacy rule ([0034] an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home only when an emergency condition signal is received by the robot).

As to claim 17, Vu and Rajkumar teach the system of claim 11, Vu fails to expressly teach
wherein the at least a privacy class is determined based on machine learning techniques.
Rajkumar teaches
wherein the at least a privacy class is determined based on machine learning techniques ([0250] by storing regenerated private embeddings in its local cache, the robot may recognize and classify objects related to the private embeddings using its updated machine learning model).
Thus given the teachings of Rajkumar, it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Vu and Rajkumar determining the objects classification using a machine learning model. One of ordinary skill in the art would be motivated to do so that newly learned information may be distributed and used by the robots in much less time than it would take to update a machine learning model to reflect the same information.
Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640), in view of Rajkumar (US 20200311616 A1), and further in view of Oliver (US20120192247).
As to claim 8,  Vu teaches the method of claim 1, Vu fails to expressly teach 
wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels.
Oliver teaches
wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels ([0044] sensitivity classifications (levels) part of the privacy policy classifications).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliverand Vu for a method with multiple privacy categories and sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for implementing settings to control shared information.

As to claim 9, Vu teaches the method of claim 8, Vu fails to expressly teach 
wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver teaches
wherein initiating an engagement of the user is dependent on a determined sensitivity level. ([0043] the information under the secret classification may never be accessed or shared by other users and/or devices. The information under the private classification may be accessed only in certain conditions. The information under the public classification may always be accessed).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver and Vu for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow the user to control shared information that enable the user to determine the amount of information to be shared.

As to claim 18, Vu a teaches the system of claim 11, Vu fails to expressly teach
wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. 
Oliver teaches 
wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels ([0043] the sensitivity may have three classifications--secret, private and public).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver and Vu for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow the user to control shared information that enable the user to determine the amount of information to be shared.

As to claim 19, Vu teaches the system of claim 18, Vu fails to expressly teach 
wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver teaches
wherein initiating an engagement of the user is dependent on a determined sensitivity level ([0043] the information under the secret classification may never be accessed or shared by other users and/or devices. The information under the private classification may be accessed only in certain conditions. The information under the public classification may always be accessed).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver and Vu for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow the user to control shared information that enable the user to determine the amount of information to be shared.

As to claim 20, Vu teaches the method of claim 1, Vu fails to expressly teach wherein Vu further teaches:
the sensory inputs comprise one of visual or audio input ([0252] monitor an audio sensor SL3); 
the initiating of the engagement includes providing one of audio or visual alerts based on the determined privacy rule. ([0155] a notified indicates a readily understood message e.g., flashing LED (visual alerts) giving notice that the robot is connected to the world at large).
Vu does not explicitly teach
the privacy class indicates a sensitivity level of the user's personal privacy in the social situation; 
Oliver teaches
the privacy class indicates a sensitivity level of the user's personal privacy in the social situation ([0034] determine a recipient device and/or a recipient user associated with the request, wherein the granularity level is further based on the recipient device and/or the recipient user); and 
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver and Vu for sensitivity levels to indicate personal privacy. One of ordinary skill in the art would be motivated to allow the user to control shared information that enable the user to determine the amount of information to be shared.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/              Primary Examiner, Art Unit 2456